Citation Nr: 1433636	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  07-20 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) from December 30, 2004 to January 31, 2006.


REPRESENTATION

Appellant represented by:	Larry P. Bryson, One Time Agent


WITNESSES AT HEARING ON APPEAL

Appellant and L.B.


ATTORNEY FOR THE BOARD

P. Olson, Counsel

INTRODUCTION

The Veteran had active military service from April 1943 to November 1947 and from October 1950 to February 1952.

This matter comes back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims regarding a Board decision rendered in July 2013.  This matter was originally on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Los Angeles, California.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA") file, as well as the evidence in his physical claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

From December 30, 2004 to January 31, 2006, the Veteran's PTSD was not productive of total occupation and social impairment.  It more nearly approximated findings productive of occupational and social impairment with deficiencies in most areas.  


CONCLUSION OF LAW

From December 30, 2004 to January 31, 2006, the Veteran's PTSD did not meet the criteria for an evaluation in excess of 70 percent.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February 2005, May 2008, and July 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

As noted above, this matter comes back before the Board on Remand from the United States Court of Appeals for Veterans Claims (Court) regarding a Board decision rendered in July 2013.  Counsel for the appellant and the Secretary of VA filed a Joint Motion for Partial Remand (JMR) in which the parties agreed that remand was required because the Board provided an inadequate statement of reasons or bases in support of its determination that the Veteran was not entitlement to a rating in excess of 70 percent for PTSD prior to February 1, 2006.  The parties agreed that the Board erred in limiting its analysis to the list of symptoms from the Diagnostic Code.  The parties noted that the Veteran had presented evidence that he exhibits symptoms that may be of similar severity, frequency, and duration as those listed in the Diagnostic Criteria for a 100 percent rating such as that the Veteran "cares very little" about the thoughts and feelings of others and is "angry all the time" and "cannot hold a job."  The parties noted that the Board should have discussed whether this evidence was sufficient to demonstrate that the Veteran's symptomatology resulted in total social and occupational impairment.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate diagnostic codes identify the various disabilities.

Under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9400-9440, a 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Veteran's service-connected PTSD has been evaluated as 70 percent disabling from December 30, 2004 to January 31, 2006 as a result of prior Board action.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

In the Mauerhan case, the Court rejected the argument "that the DSM-IV criteria should be the exclusive basis in the schedule governing ratings for PTSD."  See Mauerhan, 16 Vet. App. at 443.  Rather, distinctive PTSD symptoms in the DSM-IV are used to diagnosis PTSD rather than evaluate the degree of disability resulting from the condition.  Although certain symptoms must be present in order to establish the diagnosis of PTSD, as with other conditions, it is not the symptoms but their effects that determines the level of impairment.  Id.  

The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to DSM-IV, a GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life.  

In order to warrant a higher evaluation than 70 percent for the period December 30, 2004 to January 31, 2006, the record needs to demonstrate that the Veteran's PTSD symptoms cause total occupational and social impairment.

In support of his claim, in December 2004, the Veteran submitted letters from his three stepdaughters. The first one states in pertinent part, 

As of the past few years, I've seen a decreasing change in [the Veteran's] demeanor.  He has, at times, displayed anger, depression, unexplained hostility, and irritability.  He lashes out most obviously at people of Asian descent at any given time.  ...  When we gather together to visit as a family, he shows no interest in participating in our conversations or activities.  He escorts himself to the nearest chair or sofa and falls asleep.  He cares very little anymore about the thoughts and feelings of other family members.  He seems to be angry all the time.  The most minor situation can boil over into the most major situation with him at any given time.  I see him as numb in an unemotional way that he does not shed tears under any circumstances.  

The second letter states in pertinent part, 

Looking at him he plays a good role but if the truth was known, I can share it now, he lacks motivation has not been able to hold on to a job for long periods of time due to his inability to deal with people his hatred for the Japanese people still exists.  ...  I have seen what my mother has gone through all these years with the los[s] of 2 homes never knowing where the next meal would be coming from.  ...  [The Veteran] can fool people letting them think everything is fine but as a family member I know better.  ...  He has so much anger inside. 

The third letter states in pertinent part, 

As the years have gone on, all noticed he's just not his self, he falls asleep a lot wherever he goes.  When we try to awaken him he jumps up extremely startled like he's ready to attack someone.  He's very depressed and he doesn't want to hear about anything, it's hard to communicate with him because he's always right. ... He's become very depressed, he's become very bitter against Orientals [,] he gets very upset easily. ...

At the April 2005 VA examination, the Veteran reported that he did not like being around people, that he kept to himself, and that he did not trust people.  On mental status examination, the Veteran's affect and mood were abnormal with depressed mood although the depression did not affect his ability to function independently and effectively.  Panic attacks were present and occurred as often as four times per month, each episode lasting for five minutes.  Hallucination history was present occasionally including a "flash" thinking that he saw something which was not there.  The Veteran reported checking locks and windows in the evenings all the time and makes sure that his stepdaughters do the same.  A diagnosis of PTSD was rendered; and a GAF of 60 was assigned.

VA treatment records between December 30, 2004 and January 31, 2006 indicate symptoms of anger, irritability, depression, poor sleep due to nightmares, intrusive thoughts, intrusive images, poor concentration, restricted affect, difficulty expressing warm emotions, and isolation.  The Veteran also admitted in December 2004 to some fleeting suicidal ideation.  

In an October 2006 letter, a VA psychologist noted that the Veteran had been participating in supportive psychotherapy groups for treatment of PTSD since August 2004 and that her first contact with the Veteran was January 2006 at which time he presented as angry, somewhat hostile, and reported having considerable difficulties with stress, anger, and intrusive thoughts about combat-related events.  The Veteran was also noted to engage in considerable avoidance behaviors and had difficulty discussing his combat experiences.  The psychologist noted that it appeared that the Veteran's history of anger and difficulties in interpersonal interactions with coworkers and supervisors had interfered with his ability to maintain employment and that potential employers had expressed concern over his volatility and ability to manage his anger.

Between October 2005 and January 2006, the Veteran's treating psychiatrist diagnosed chronic, severe PTSD on Axis I.  In addition, VA treatment records between December 30, 2004 and January 31, 2006 indicate GAFs assigned of 50 and 55. 

The Veteran underwent VA examination in May 2013 at which time the examiner, a clinical psychologist, noted,

Records suggest that veteran's symptoms and functioning were less impaired in the past, than at present, between 2003 and 2006. ... The C&P note of 2007 noted the veteran's difficulty in discussion of personal symptoms and indicated that there was a tendency towards understating his difficulties.  This was also noted in the C&P note of 2010.  A more likely GAF score for that same time period would be more in line with the later obtained GAF Score of 48 - 50. 

Records reveal a worsening of the PTSD as of February 1, 2006, as noted in the prior decision that was upheld on this point.

In this case, at no time prior to February 1, 2006, did the Veteran have any of the PTSD symptoms contemplated for the 100 percent rating.  There was never any indication of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, disorientation as to time or place, or memory loss for names of close relative, own occupation or own name.  

In addition, prior to February 1, 2006, the GAF scores assigned did not fall below 50.  As noted above, GAFs score between 41 and 50 indicate the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  The DSM-IV also notes that serious symptoms include suicidal ideation, severe obsessional rituals, frequent shoplifting and serious impairment in social and occupational functions such that the examinee had no friends and was unable to keep a job. 

The Board agrees that the Veteran's PTSD symptoms prior to February 1, 2006, are consistent with GAF scores between 41 and 50.  The GAF scores assigned prior to February 1, 2006 indicate that the mental health care professionals did not feel that the Veteran's symptoms were productive of total occupational and social impairment.

The question before the Board is whether a 100 percent evaluation is warranted from December 30, 2004 to January 31, 2006 based on the totality of the evidence, including lay statements from the Veteran's wife and stepdaughters.  

In April 2004, the Veteran's wife stated the Veteran often threatened people with violence.  She stated that no matter where they lived, no one would come see him more than once.  She also stated that the Veteran had isolated himself from her and her children, that he got very violent at times, and on several occasions almost hit her.  The Veteran's stepdaughters have also provided three separate lay statements in which it is reported that when gathered together to visit as a family, the Veteran showed no interest in participating in conversations or activities but that he fell asleep in the nearest chair or sofa; that he cared very little about the thoughts and feelings of other family members; that he fell asleep a lot wherever he went and that he was very depressed and did not want to hear about anything; and that if it wasn't for their mother, the Veteran would be a product of the street people.

Further, although the April 2005 VA examiner felt that the Veteran was able to establish and maintain effective work and social relationships, the Veteran's VA psychologist in October 2006 noted that the Veteran's history of anger and difficulties in interpersonal interactions with coworkers and supervisors interfered with his employment.  This has been corroborated by the Veteran's wife, who, in April 2004 noted that when the Veteran started his own business, people would work for him for one day, longest one month; and that since losing his business, no one would hire him because of his lack of people skills and attitude.     

The DSM-IV notes that GAF scores between 31 and 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  This is precisely the picture described by the Veteran's family. 

It is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

The lay statements with respect to the Veteran's PTSD symptoms have been considered in evaluating his disability rating in this decision.  The Veteran, his wife, and stepdaughters are competent to report on factual matters of which they have firsthand knowledge and thus, they are competent to report his symptomatology as it pertains to PTSD.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran, his wife, and his stepdaughters have not been shown to have or where these types of findings are not readily observable by a lay person, the Board has accorded greater probative weight to objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports.  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches ... the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.").  

The Board recognizes that, as the family describes, he is angry and irritable much of the time and is not very social at family events.  That is contemplated in the 70 percent rating assigned.  He is not apparently not violent or disruptive at these events, is not disoriented, abusive, or irrational as might be evidenced for a higher rating.  They symptoms described during this period warrant a 70 percent rating but no higher.

In contrast, the Board finds that the symptoms noted by VA mental health professionals and the GAF scores assigned by them provide a more probative assessment of the Veteran's overall level of functioning than the lay statements of record. 

The Board concludes that the Veteran's PTSD from December 30, 2004 to January 31, 2006, does not warrant an evaluation in excess of 70 percent.  The record does not show persistent PTSD symptoms that equal or more nearly approximate the criteria for an evaluation in excess of 70 percent during this time period.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1).  

In the present case, the Board finds no evidence that the Veteran's service-connected PTSD presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The Veteran's symptomatology is fully contemplated by the pertinent diagnostic criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id. 

As noted in the prior decision, the Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the Court held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability. 

In December 2004, VA received the Veteran's application for increased compensation based on unemployability.  In a May 2005 rating decision, entitlement to individual unemployability was denied.  The Veteran appealed the May 2005 rating decision, and in July 2009, perfected his appeal with regard to this issue.  This issue remained on appeal until July 2008 at which time it was withdrawn.  In his June 2013 brief, the Veteran's representative stated that the RO had not explained why the Veteran was not afforded unemployability from November 2006 until May 2013 when his evaluation was increased to the current 100 percent rate.  In this case, a formal claim for TDIU was considered and denied by the RO during the pendency of this appeal.  Nothing in Rice suggests that the finality of that decision can be overcome by subsequent allegations that the Veteran is entitled to a total rating (that is - by a subsequent informal TDIU claim).  Therefore, in the circumstances of this case, the Board declines to apply Rice to the period prior to February 1, 2006, and take jurisdiction over a TDIU claim.  If the parties desire to raise that matter in view of the action taken herein, they are free to do so.  It is noted further that the Joint Motion specifically noted that the parties did not intend to disturb "(3) the Board's determination that it had no jurisdiction over any claim for entitlement to a total rating based on individual unemployability."


ORDER

Entitlement to an evaluation in excess of 70 percent for PTSD from December 30, 2004 to January 31, 2006 is denied.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


